Citation Nr: 1422664	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  08-25 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for status post umbilical hernia repair.

2.  Entitlement to a rating in excess of 20 percent for right hip bursitis with impairment of the thigh.

3.  Entitlement to a rating in excess of 10 percent for right hip bursitis with limitation of extension of the thigh.

4.  Entitlement to a compensable rating for right hip bursitis with limitation of flexion of the thigh.

5.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a neck disorder.

6.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a right shoulder disorder.

7.  Entitlement to a compensable rating for a fibrocystic left breast.


REPRESENTATION

Veteran represented by:	American Red Cross


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to July 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran requested a Board hearing before a Veterans Law Judge in Washington, D.C., in her September 2008 substantive appeal (VA Form 9).  She was scheduled for such hearing on January 22, 2014; however, in correspondence dated January 9, 2014, the Veteran specifically requested that her hearing be canceled.  Therefore, the Board finds that the Veteran's request for a Board hearing before a Veterans Law Judge has been withdrawn.  38 C.F.R. § 20.702(e) (2013).

The Board notes that, in addition to the issues listed on the title page, the Veteran's appeal initially included entitlement to service connection for an abdominal hysterectomy and residuals, to include a scar, and frostbite of the right and left index fingers.  In a March 2012 rating decision, the RO granted service connection for residuals of an abdominal hysterectomy, to include a scar, and, in a June 2012 rating decision, the RO granted service connection for frostbite of the right and left index fingers.  Since those grants constitute full grants of the benefits sought on appeal, those claims are no longer in appellate status.  Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).

Additionally, the Board notes that the Veteran's claims with respect to her right hip disability were initially characterized as a single issue-entitlement to a rating in excess of 10 percent for right hip bursitis-however, in a March 2012 rating decision, the RO recharacterized the issue and granted three separate evaluations, as listed on the title page of this decision.

In addition to the paper claims file, there are paperless, electronic (Virtual VA and Veterans Benefits Management System (VBMS)) claims files associated with the Veteran's claims.  A review of the Virtual VA and VBMS claims files reveal that such documents contained therein are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to a compensable rating for a fibrocystic left breast is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. On March 20, 2012, prior to the promulgation of a decision in the appeal by the Board, the Veteran withdrew her claims of: entitlement to a rating in excess of 10 percent for status post umbilical hernia repair; entitlement to a rating in excess of 20 percent for right hip bursitis with impairment of the thigh; entitlement to a rating in excess of 10 percent for right hip bursitis with limitation of extension of the thigh; and entitlement to a compensable rating for right hip bursitis with limitation of flexion of the thigh.

2.  In a final October 1999 rating decision, the RO denied the Veteran's claims of entitlement to service connection for neck and right shoulder disorders.     

3.  Evidence added to the record since the October 1999 denial is cumulative and redundant of the evidence already of record and does not raise a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for neck and right shoulder disorders.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the claim for entitlement to a rating in excess of 10 percent for status post umbilical hernia repair.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria are met for withdrawal of the claim for entitlement to a rating in excess of 20 percent for right hip bursitis with impairment of the thigh.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

3.  The criteria are met for withdrawal of the claim for entitlement to a rating in excess of 10 percent for right hip bursitis with limitation of extension of the thigh. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

4.  The criteria are met for withdrawal of the claim for entitlement to a compensable rating for right hip bursitis with limitation of flexion of the thigh.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202 , 20.204 (2013).

5.  The October 1999 rating decision denying the Veteran's claims of entitlement to service connection for neck and right shoulder disorders is final.  38 U.S.C.A. 
§ 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999) [(2013)].

6.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a neck disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

8.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a right shoulder disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204. 

In a March 2012 rating decision, the Veteran's rating for her status post umbilical hernia repair was increased from noncompensable to 10 percent, and her claim for right hip bursitis, then rated as 10 percent disabling, was separated into three issues and granted the corresponding evaluations, as listed on the title page.  Thereafter, in a March 2012 statement, the Veteran's representative indicated the Veteran no longer wished to file an appeal with respect to those issues.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issues and they are dismissed.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a July 2007 letter, sent prior to the initial unfavorable decision issued in November 2007, advised the Veteran of the evidence and information necessary to substantiate her claims as well as her and VA's respective responsibilities in obtaining such evidence and information.  In this regard, the Veteran was advised that her claim for service connection for a neck and right shoulder disorder was previously denied in October 1999 as there was no evidence of a current neck or right shoulder disorder.  As such, the Veteran was advised of the need to submit new and material evidence relating to such fact and was provided with the definition of new and material evidence.  The July 2007 letter further informed her of the information and evidence necessary to substantiate her underlying service connection claims as well as her and VA's respective responsibilities in obtaining such evidence and information.  As such, the Board finds that the July 2007 letter complied with the notice requirements as articulated in Kent, supra.  Additionally, such letter informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Under the VCAA, VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service medical records providing a VA examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The VA will provide Veterans attempting to reopen a previously denied claim with assistance such as procuring service medical records, obtaining records in the custody of a Federal agency and private records identified by the Veteran.  However, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  Id.  

In this case, the Veteran's partial service treatment records (STRs) were previously of record at the time of the October 1999 rating decision, as well as post-service VA treatment records.  The RO obtained private treatment records in connection with the claims to reopen for a neck and right shoulder disorder, and additional STRs were obtained.  The Veteran also submitted copies of STRs.  The Veteran did not identify any additional, outstanding records that have not been obtained.  Additionally, as the Veteran's claims are not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with her appeal. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of her claims. 

III.  Analysis

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a). 

Generally, a claim that has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).   

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  38 C.F.R. 
§ 3.156(c).  In this context, the Board notes that VA subsequently obtained additional STRs dated from 1978 to 1981.  However, the STRs do not contain any evidence of complaints, treatment, or findings of neck or right shoulder pain.  Therefore, the Board finds that the STRs are not relevant to the claims on appeal and do not trigger reconsideration of the claims under the provisions of 38 C.F.R. 
§ 3.156(c).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's initial claim for service connection for a neck and right shoulder disorder was received by VA in September 1998.  The Veteran's STRs, dated from February 1984 to May 1996 and post-service VA treatment records were of record at that time.  The RO denied the claim in an October 1999 rating decision, essentially on the basis that the Veteran's separation examination revealed no pertinent complaints and post-service medical records, while documenting complaints neck and shoulder pain, failed to show a diagnosed disability of either the Veteran's neck or right shoulder.

In October 1999, the Veteran was advised of the decision and her appellate rights.  No further communication regarding her claim of entitlement to service connection for a neck and right shoulder disorder was received until February 2007, when VA received her application to reopen her claims.  Therefore, the October 1999 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1999) [(2013)].

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claims for service connection for a neck or right shoulder disorder was received prior to the expiration of the appeal period stemming from the October 1999 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

In February 2007, the Veteran filed an application to reopen the claims and submitted duplicate STRs and private treatment records in support of such.  As the STRs were already of record at the time of October 1999 rating decision, they are duplicative and do not qualify as new evidence.  Additionally, as indicated previously, the additional STRs that VA subsequently obtained additional dated from 1978 to 1981 do not contain any evidence of complaints, treatment, or findings of neck or right shoulder pain.  Regarding the private treatment records, these show complaints of chronic right shoulder pain and pain from the base of her skull to her shoulder blade, characterized as myofascial pain.  As such does not reflect a diagnosed disability for either the Veteran's neck or right shoulder and shows only continued pain, such is cumulative and redundant of a evidence already in the file which was reviewed in 1999.  Cumulative evidence does not constitute new and material evidence under 38 C.F.R. § 3.156.  

As indicated previously, the Veteran's claims were initially denied in October 1999 on the basis that there was no evidence of a current neck or right shoulder disorder.  The evidence associated with the claims file since such decision likewise fails to demonstrate a current neck or right shoulder disorder.  As stated above, the private treatment records showing continued neck and right shoulder pain, submitted in conjunction with the Veteran's application to reopen her claims, fail to show a diagnosed disability of the neck or right shoulder.  The Board notes that pain alone is not a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Therefore, the Board must conclude that the evidence added to the record since the prior final denial is cumulative and redundant of the evidence of record at the time of the October 1999 rating decision and does not raise a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a neck or right shoulder disorder.  As such, the Board finds that the evidence received subsequent to the October 1999 decision is not new and material, and the requirements to reopen the claims of entitlement to service connection for neck and right shoulder disorders have not been met. 


ORDER

The appeal regarding entitlement to a rating in excess of 10 percent for status post umbilical hernia repair is dismissed.

The appeal regarding entitlement to a rating in excess of 20 percent for right hip bursitis with impairment of the thigh is dismissed.

The appeal regarding entitlement to a rating in excess of 10 percent for right hip bursitis with limitation of extension of the thigh is dismissed.

The appeal regarding entitlement to a compensable rating for right hip bursitis with limitation of flexion of the thigh is dismissed.

As new and material evidence has not been received to reopen the claim of entitlement to service connection for a neck disorder, the appeal is denied.  

As new and material evidence has not been received to reopen the claim of entitlement to service connection for a right shoulder disorder, the appeal is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the Veteran's March 2008 increased rating claim for a left fibrocystic breast, she stated that her breast was painful to the touch and aches, and that the condition requires her to get mammograms often.  The Board notes that the Veteran's last VA examination for such disability was in July 2007.  This examination is now nearly seven years old.  When a Veteran claims that her condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing her with a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Additionally, as the claim is being remanded, the Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records dated from 2007 to the present pertinent to her left fibrocystic breast.  Thereafter, such records should be obtained for consideration in her appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records pertaining to care received for her left fibrocystic breast from 2007 to the present.  After securing any necessary authorization from her, obtain all identified treatment records.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the current level of severity of her service-connected left fibrocystic breast.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify the current nature and severity of all manifestations of the Veteran's left fibrocystic breast.  In this regard, he or she should specifically consider the Veteran's statements that her breast is painful to the touch, aches, and requires frequent mammograms.  

All opinions expressed must be accompanied by supporting rationale. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


